Citation Nr: 1035522	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-39 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1994. 

This matter is before the Board of Veterans' Appeals (Board) 
following a December 2009 Board remand.  It was originally on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Veteran and his wife testified at a Board hearing in October 
2009.  A transcript is of record and has been reviewed.  

The Veteran has submitted additional evidence since the last 
adjudication of his claim in an April 2010 supplemental statement 
of the case.  In July 2010, the Veteran's representative 
submitted a waiver of the right to initial RO consideration of 
this evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2009).  

The issue of entitlement to service connection for an acquired 
psychiatric disorder has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's hypothyroidism is manifested by continuous 
medication required for control, but not by fatigability, 
constipation and mental sluggishness.  


CONCLUSION OF LAW

The criteria for an increased rating for hypothyroidism have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.119, Diagnostic Code 7903 (2009).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior Board Remand

In December 2009, the Board remanded this claim to afford the 
Veteran a VA examination by an endocrinologist.  The examiner was 
asked to discuss the Veteran's symptoms in detail and to provide 
an opinion, with a rationale, as to whether any of the symptoms 
are related to hypothyroidism.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  When remand orders are not 
complied with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary. 
 D'Aries v. Peake, 22 Vet. App. 97 (2008).  A VA examination was 
conducted in March 2010 by a VA physician; the report does not 
indicate whether the physician is a specialist in endocrinology.  
Despite this, the Board finds there has been substantial 
compliance with its remand directives.  The physician fully 
reviewed the claims file, discussed all of the Veteran's symptoms 
and provided an opinion, supported by a rationale, regarding the 
relationship of the symptoms to hypothyroidism.  Accordingly, the 
examination was in substantial compliance with the Board's 
December 2009 remand directives.   

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The notice must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment, e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, employer 
statements, job application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The Board finds that the Veteran, in June 2006 and December 2008 
letters, was provided adequate 38 U.S.C.A. § 5103(a) notice, in 
accordance with the Court's holding in Vazquez-Flores and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  However, even if the 
Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice in 
accordance with the Court's holding in Vazquez-Flores, the 
Federal Circuit has reversed this decision.  See Vazquez-Flores 
v. Shinseki, No. 2008-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  Thus, insofar as the notice described by the Court in 
Vazquez-Flores requires VA to notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence, the 
judgment was vacated, and any failure by VA to provide such 
evidence is harmless error.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's VA medical center (VAMC) treatment records, private 
treatment records and provided a VA examination in March 2010.  
In that regard, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination obtained in this 
case is adequate.  The VA physician reviewed the claims file, 
provided a thorough report depicting the current severity of the 
Veteran's disability and provided a rationale for the conclusions 
drawn.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination for the issue on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Hypothyroidism is addressed under Diagnostic Code 7903 of 38 
C.F.R. § 4.119.  This section provides for 10, 30, 60, and 100 
percent evaluations.  As the Veteran has been rated as 10 percent 
disabled for his disorder, the Board will only address those 
applicable provisions that provide for a higher evaluation.  A 30 
percent rating is warranted where the evidence shows 
fatigability, constipation and mental sluggishness.  A 60 percent 
rating is warranted where the evidence shows muscular weakness, 
mental disturbance, and weight gain.  A 100 percent rating is 
warranted where the evidence shows muscular weakness, cold 
intolerance, mental disturbance (dementia, slowing of thought, 
depression), sleepiness, cardiovascular involvement, and 
bradycardia (less than 60 beats per minute).  See 38 C.F.R. § 
4.119, Diagnostic Code 7903.  

Analysis

The Veteran has had service connection and a ten percent 
disability rating for hypothyroidism since September 1994.  In 
May 2006, he filed a claim for an increased rating.  The RO 
continued the 10 percent rating in an October 2006 rating 
decision; the Veteran's appeal of that decision is properly 
before the Board.  

The Board has reviewed the evidence of record addressing the 
Veteran's thyroid disorder, including VAMC records, private 
medical records, the reports of VA examinations and the Veteran's 
statements.  Having reviewed this evidence, the Board finds that 
an increased rating is not warranted.  

The Veteran underwent a VA thyroid examination in August 2006, 
during which he reported stable hypothyroidism maintained with 
synthroid.  He reported symptoms of occasional loose bowels and 
constipation, fatigability, cold intolerance and heat 
intolerance.  He had no weight change.  The examiner found a 
normal, nontender thyroid with no nodules.  There was no evidence 
of slow speech, apathy, or sympathetic nervous system signs.  The 
examiner stated that the Veteran's thyroid stimulating hormone 
(TSH) levels were normal according to VAMC treatment notes.  The 
physician diagnosed active thyroid disease which required daily 
treatment.  

During a July 2008 VA examination, the Veteran reported weight 
loss, dry skin, fatigability, cold intolerance, heat intolerance 
and decreased libido, stating that these symptoms are secondary 
to his hypothyroidism.  He reported stable hypothyroidism with 
medication and noted a good treatment response to the medication.  
The examiner noted no muscle or gastrointestinal abnormality and 
no weight change.  Also, the Veteran's TSH was normal.  The 
examiner diagnosed euthyroid (normal thyroid function).  

The Veteran underwent his most recent VA examination in March 
2010.  The physician noted that the Veteran takes levothyroxine 
0.137 milligrams a day.  The Veteran believed the following 
symptoms were related to his hypothyroidism: fatigability, mental 
sluggishness, muscular weakness, six pound weight gain, cold and 
heat intolerance, constipation, sleepiness, mental disturbances, 
including dementia, slowing of thought and depression, 
bradycardia, sleepiness, dry skin, weight loss, and decreased 
libido.  

The physician noted a normal neck exam; the thyroid was not 
palpable.  Muscle strength was fairly good.  His TSH was 3.23, 
which is normal.  No cardiovascular involvement or bradycardia 
was found.  The physician stated that the Veteran is now 
euthyroid on his medication, and it was less likely than not that 
the Veteran's stated symptoms were related to hypothyroidism.  
The rationale was that the Veteran is not hypothyroid.  

The Veteran submitted private medical evidence showing increased 
TSH levels in October 2009 and January 2010.  In October 2009, 
the Veteran's physician stated that he needs a slight increase in 
daily thyroid medication.  The report did not contain any 
findings of additional hypothyroid symptoms.   

During the Board hearing in October 2009, the Veteran reported 
mental fatigue, anxiety, a 20 pound weight loss and muscle 
weakness in his knees.  

After careful review of the evidentiary record, the Board finds 
that the preponderance of the evidence is against the claim for 
an increased rating for hypothyroidism.  The Veteran's 
hypothyroidism has been shown to be manifested by no more than 
the need for continuous medication for control.  Following the VA 
examination in March 2010, the examiner noted that the Veteran 
had a normal thyroid function test.  The examiner also explained 
that while the Veteran has complained of various symptoms, those 
symptoms are not due to his hypothyroidism, as he is euthyroid 
and adequately medicated.  The evidence indicates that 
hypothyroidism has been well-controlled using medication.    

While the Board does not doubt the presence of the Veteran's 
symptoms, there is no competent medical evidence of record 
linking the symptoms to hypothyroidism.  With regard to the 
Veteran's lay statements regarding the relationship of his 
various complaints to hypothyroidism, without medical training, 
laypersons, such as the Veteran, are not competent to comment on 
medical matters such as the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1).  There are circumstances where lay 
evidence may be competent and sufficient to establish a diagnosis 
or medical etiology of a condition.  Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, however, clinical 
testing and expertise are required to determine the 
manifestations or lack thereof of hypothyroidism.  The Veteran's 
statements offered in support of his claim are not competent 
medical evidence and do not serve to link the symptoms to his 
service-connected disorder.  

To the extent that the competent medical evidence has shown that 
the Veteran is in a euthyroid state regulated by medication, the 
Board concludes that the Veteran's hypothyroidism approximates 
the criteria for a 10 percent rating.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  Id.  In cases where either a 
claimant or the evidence of record suggests that a schedular 
rating may be inadequate, the Board must specifically adjudicate 
the issue of whether referral for an extraschedular rating as 
outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

Here, the Veteran's hypothyroidism has caused no interference 
with employment; the Veteran is employed full time.  The 10 
percent rating assigned more than adequately addresses the 
Veteran's disability level and symptomatology.  The Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Id.   

The Board finds the 10 percent rating to be appropriate for the 
entire appeal period.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

In conclusion, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating for his 
service-connected hypothyroidism.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  


ORDER

Entitlement to an evaluation in excess of 10 percent for service-
connected hypothyroidism is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


